UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7310



LARRY MEYER,

                                              Plaintiff - Appellant,

          versus


GEORGE M. HINKLE, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-173-2)


Submitted:     February 29, 2000            Decided:   March 27, 2000


Before MURNAGHAN, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Meyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Meyer appeals the district court's orders denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint, and the

district court’s order denying both his Fed. R. Civ. P. 59(e) mo-

tion for reconsideration and his motion to amend. However, because

the sole issue Meyer raised in his informal brief relates to the

district court’s denial of his motion to amend, we have limited our

review to that issue.   See Local Rule 34(b).    We have reviewed the

record and the district court's opinion relating to the denial of

Meyer’s motion to amend and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    Meyer v. Hinkle,

No. CA-99-173-2 (E.D. Va. Sept. 15, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                 2